Citation Nr: 0639886	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In November 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In July 2006, jurisdiction of the matter was transferred from 
the RO in Waco, Texas, to the RO in Denver, Colorado.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Following service, the veteran received VA medical treatment 
and had been diagnosed as having PTSD attributed to combat 
trauma.  He has described numerous stressors while in 
Vietnam.  See PTSD Questionnaire received in January 2004, 
Substantive Appeal received in July 2004, and personal 
hearing transcript held on November 2, 2006.  The veteran 
described an alleged ammunition explosion in great detail 
during his personal hearing and in the PTSD Questionnaire.  
He added that the event occurred on October 12, 1971 in Cam 
Rahn Bay, Vietnam, while he was stationed with the 88th 
Transit Company.  The veteran's representative argued during 
the personal hearing that no attempts were made to verify the 
veteran's stressors.  There is no indication of record that 
the RO has attempted to verify the veteran's alleged 
stressors.  In order to assure that the evaluation of the 
claim is fully informed, the RO should attempt to verify his 
alleged stressors.  

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.

Accordingly, this case is REMANDED for the following actions:

1.  Request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's alleged in-service stressors.  
See PTSD Questionnaire received in January 
2004, Substantive Appeal received in July 
2004, and personal hearing transcript held on 
November 2, 2006.  

Provide JSRRC with a description of his 
alleged stressors as identified.  Provide 
JSRRC with copies of any lay and medical 
statements of record (referenced above) and 
personnel records obtained showing service 
dates, duties, and units of assignment.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct follow-
up inquiries accordingly.

2.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be conducted.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated tests and 
studies to include psychological studies are 
to be conducted. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
any verified stressor or stressors.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



